Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in South Korea on 11/19/2019. It is noted, however, that applicant has not filed a certified copy of the translated application as required by 37 CFR 1.55.

Claim Status
Claims 1-12 are under examination

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020 was filed after the mailing date of the application on 10/29/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification was received on 10/29/2020. The specification is acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (JP2014122972, published 07/03/2014), in view of  Choi (KR20080102838A, published 11/26/2008), Maekawa (US 6291619, published 09/18/2001), and Takahashi, (US 20170363959, published 12/21/2017, see US 10620535 for citations).
	Regarding Claim 1 – Yamada teaches a photosensitive resin composition (Abstract). Yamada teaches a resin having a carboxyl group on a side chain, such as a methacrylic acid copolymer, an itaconic acid copolymer, among other embodiments described in [0064] and [0065] in the specification. Yamada teaches a set of polymers that are radically polymerized from their monomers – such as methacrylic acid, methacrylate esters, and acrylic acid and acrylate esters (Description [0064] and [0065]). Yamada teaches that the composition may be used for forming an insulation film (Yamada’s Description [0006], Page 3). Yamada teaches the use of ketone solvents in general (Description [0127]), and incorporates by reference a list of solvents from described in Paragraph Nos. 0174 to 0178 of JP-A No. 2011 221494 (Koichi et al) and solvents described in Paragraph Nos. 0167 to 0168 of JP-A No. 2012 194290 – both of these references teach the use of cyclic ketones such as cyclohexanone.
	Yamada does not disclose a photoinitiation compound, does not explicitly teach a photopolymerizable set of monomers, and does not explicitly state the deblocking temperatures of the taught blocked-isocyanate compounds. While Yamada does not explicitly teach that these polymers are synthesized through photopolymerization, the mechanism of photopolymerization typically involves the generation of radical species that propagate (a radical polymerization) – and such polymers as methacrylates, acrylates, and their associated esters are well-known in the art to have been photopolymerized via methods involving the photoinitiation of a radical species as taught by Choi. 
	Choi teaches an organic passivation composition suitable for an image-forming material in an LCD device, comprising an acrylate monomer copolymerizable with an ethylenically unsaturated compound, a thermal or photo initiator, an acid anhydride compound, an amino derivative of an imidazole compound, and a solvent such as cyclohexanone (Pg 4). Choi also teaches that the composition may be used for creating transparent films such as an insulating film (Pg. 5 and 7). 
	Maekawa teaches a photosensitive composition comprising a polyimide precursor, a photosensitive material capable of being developed, and other agents. Maekawa teaches an embodiment of Formula 10 where R19 is a residue (a moiety) produced from a starting isocyanate compound such as cyclohexyl isocyanate, butyl isocyanate, propyl isocyanate, among others (For a full list, see Specification Column 11, Lines 1-13).
 	Takahashi teaches a colored photosensitive composition including an oxime-based photopolymerization inhibitor, an alkali soluble resin, and a photopolymerizable compound having an ethylenically unsaturated double bond (Abstract). Takahashi teaches the use of isocyanate compounds (Specification, Column 27, Lines 24-30) but is silent on specific isocyanate compounds. Takahashi also teaches a copolymer formed of photopolymerizable monomers having ethylenically unsaturated double bonds (Specification, Column 46, Lines 1-20) such as acrylates, methacrylates, and vinyl monomer derivatives. Takahashi further teaches the use of solvents such as cyclohexanone and cyclopentanone.
	 It would have been obvious before the filing date of the claimed invention to combine the teachings of Yamada, Choi, and Takahashi to generate a composition capable of making copolymers of photopolymerizable monomers using a solvent and a photo initiator with compatible chemistries, and to use the isocyanates taught by Maekawa. All of the components – the types of monomers, the isocyanates, photoresists, solvents like cyclohexanone, are known in the art and available for sale at retailers such as Sigma-Aldrich and Gelest. As such, it would be obvious for a person having ordinary skill in the art prior to the filing of the claimed invention, seeking to make a film based off the prior art as taught, to select components as taught to arrive at the invention and to select components with the intention of optimizing properties based on those selections.

Regarding Claim 2, Yamada teaches a photosensitive resin composition wherein the polymer may be a copolymer containing multiple species of monomer. For example, the embodiment discussed in [0058] includes a polymer “a-1” and separate polymer “a-2” three structural units (distinct monomers) – “a 1-1”, “a 1-2”, and “a 1-3”, and “a 2-1”, “a 2-2”, and “a 2-3” respectively. Section [0069] lists other embodiments that mix and match combinations of both “a-1” and “a-2” monomers (for example, an embodiment having “a 1-3” and “a 2-1” monomers. 
Structural unit “a 1-1”/”a 2-1” may be specifically noted as a carboxyl or phenolic group (more generally, and acidic group) protected with an acid decomposable group such as an ester structure (Specification, [0015]). Section [0016] further teaches that the carboxyl group protected by an acid-decomposable group or a phenolic hydroxide similarly protected are preferred embodiments of “a 1-1”. Section [0017 teaches the “a 1-1” component monomer may be derived from unsaturated carboxylic acids. Section [0018] teaches potential exemplary monomers include acrylic acid, methacrylic acid (for the full list of compounds, please see [0018]), and also teaches that in the case of unsaturated di- and tri-carboxylic acid monomers the corresponding anhydride may be used instead of the diacid/triacid species – such as maleic and itaconic anhydrides. Methacrylic and acrylic acid (and their derivatives) are inherently ethylenically unsaturated and as such map onto the instant claim, as does itaconic acid and its anhydride.
Structural unit “a 1-2”/”a 2-2” is taught by Yamada as having a at least one crosslinkable group in [0048] selected from the group consisting of an epoxy group, an oxetanyl group, a -NH-CH2-O-R (where R is a hydrogen or C1-20 alkyl) group, and/or an ethylenically unsaturated group. More specifically, [0048] mentions that an epoxy and/or oxetanyl group are preferred. Specific embodiments of monomers meeting the aforementioned teachings are disclosed in [0050], including glycidyl acrylate, glycidyl methacrylate, and other glycidyl esters of acrylate monomers and their derivatives (see [0050] for a complete list of exemplary monomers containing epoxy moieties. As mentioned above, methacrylic and acrylic acid esters are ethylenically unsaturated and thus map onto the instant claim, as does the use of glycidyl ester functionalities to incorporate an epoxy group on said methacrylate and acrylate monomers.
Structural unit “a 1-3”/ “a 2-3” is taught by Yamada as not being particularly limited, but being of group types such as unsaturated dicarboxylate esters, unsaturated bicyclic compounds, unsaturated aromatics, and other unsaturated compounds (Description, [0059]). Specific embodiments of the “a 1-3” unit are given in [0060], including styrene and styrene derivatives, among others. Styrene and its derivatives are inherently ethylenically unsaturated compounds and as such map onto the instant claim.
Choi teaches the use of a set of ethylenically unsaturated monomers for use in creating a copolymer  (Page 3) including ally acrylate and allyl methacrylate (an ethylenically unsaturated carboxylate-containing monomer), and an additional monomer to comprise another portion of the copolymer such as vinyl benzyl ether, glycidyl methacrylate (containing an epoxy group by way of the glycidyl moiety), and methylstyrene (an ethylenically unsaturated compound different from an acrylate or derivative thereof).
Maekawa teaches in one embodiment (Comparative Example 2, Specification Column 28) a copolymer of methacrylic acid and methyl methacrylate use in its resin composition but is silent on further compositional elements.
Takahashi teaches a copolymer formed of photopolymerizable monomers having ethylenically unsaturated double bonds (See Specification, Column 46, Lines 1-20) such as acrylates, methacrylates, and vinyl monomer derivatives.
Choi, Takahashi, and Maekawa do not teach a tri-monomer copolymer system like Yamada does.
It would have been obvious before the effective filing date of the claimed invention to create a copolymer as taught by Yamada, as it constitutes a known product (the claimed copolymer) being used for a known process (being used as part of a composition for generating a film). Though Choi Takahashi, and Maekawa do not teach a three-monomer component copolymer, they do expand on the list of possible monomers taught by Yamada, and doe name monomers that comprise the breadth of the claimed invention’s copolymer composition (an ethylenically unsaturated carboxylate, an ethylenically unsaturated monomer having an epoxy, and an ethylenically unsaturated monomer that is neither of the previous two monomers). As the selection of monomers is integral to the properties of the resulting copolymer, it would be a matter of routine experimentation for someone having ordinary skill in the art to pick and choose monomers from the teachings of Yamada, Choi, Maekawa, and Takahashi for use in copolymer synthesis in order to arrive at the claimed invention.

Regarding Claim 3, Yamada teaches a composition where a structural unit derived from an unsaturated monomer contains an alicyclic epoxy group as given in formulas 2 and 3. Yamada’s section [0053] gives specific examples of the polymer fragments generated from the monomers that can be used in component “a 1-2”/”a 2-2” (see above as discussed in claim 5) as shown below (Chemical Formula 12): 

    PNG
    media_image1.png
    118
    471
    media_image1.png
    Greyscale

For clarity, the polymer components shown will be referred to as 1,2,3,4 in order of left to right. Polymers 1 and 2 map onto the claimed invention’s formulas 3 and 2, respectively – wherein the instant claim’s R3 and R5 are C1-alkyl. The unsaturated portion of Formulas 2 and 3 as described in the instant claim are used to generate the backbone of the polymer sections taught by Yamada. The R-groups on the polymer sections taught by Yamada are further taught to be either a hydrogen or a methyl group, and thus map onto the instant claim’s R4 and R6 groups. Yamada also teaches an embodiment wherein 1 or more kinds of structural units “a 1-2” are incorporated into the claimed copolymer ([0069], 3 Embodiment).
While Yamada discloses these structures in polymeric form in [0053], Yamada also discloses them in monomer form as stated above (see discussion of claim 5) – and it would be facile for a person having ordinary skill in the art to make the logical path from monomer to polymer or the reverse. Combining multiple types of crosslinker groups into a composition as taught by Yamada in [0069] will cause differential rates of aggregate crosslinking as a function of the stereochemistry, reactivity, and abundance of each species (the amount of monomer incorporated into the copolymer) of crosslinker – this tunability imparts some advantages to the composition as it allows the rate of crosslinking to be controlled with regards to an application. Some applications will require fast crosslinking of the resin while others may require slow crosslinking.
Choi discloses monomers with structural moieties featuring epoxy groups such as glycidyl methacrylate (Page 3), which maps onto the claims as Yamada does, but it does not explicitly state that these monomers may be the source of crosslinking. However, the properties of a compound are inherent to that compound, and therefore even if Choi does not mention explicitly that such monomers have crosslinking capability Choi still teaches this limitation.
Maekawa is silent on these limitations.
Takahashi discloses compounds formed from the reaction of unsaturated carboxylates having an electrophilic substituent such as an epoxy as a viable monomer or prepolymer for use (Specification Column 27, Lines 15-37), but is silent on the other limitations.
  As such, it would have been obvious before the filing date of the claimed invention to utilize one or more ethylenically unsaturated monomers containing an epoxy group in a structural group as taught by Yamada, Choi, and Takahashi to arrive at the claimed invention to capitalize on the crosslinking properties of these groups and arrive at a refined processing capability.

Regarding Claim 4, Yamada teaches an embodiment in [0069] of the Description (3 Embodiment) wherein the copolymer has a crosslinkable group “a 1-3” and at least 1 or more kinds of other structural units “a 1-2” as discussed above. In section [0057] Yamada teaches that the total content of “a 1-2” may vary from 3 mol% to 70mol% of the total polymer in a preferred embodiment, encompassing the range of mol%s of epoxy-containing monomers in the claimed invention. 
While Choi and Takahashi make use of monomers that can be used as crosslinkers, they fail to teach multiple crosslinkable-moiety-containing monomers. Maekawa is silent on this limitation.
It would have been obvious before the effective filing date of the claimed invention to utilize such a range of mol%s in a formulation for a composition as claimed in light of Yamada’s teachings. Additionally, it would have been obvious for a person of ordinary skill in the art to ascertain that tuning the mol% of components of a composition would be routine experimentation to optimize a result-effective variable (the crosslinking density and time to crosslink) for an advantage of greater processing control.

Regarding Claim 5, in section [0173], Yamada names another embodiment of the polymer that has structural units “a 2-2” and “a2”, where “a2” is a monomer similar in composition to “a 2-2” (and thus may contain an epoxy group). This embodiment mentions “a 2-2” being present in most preferably 10 mol% to 60mol% while “a2” is most preferably 1 to 50mol%. This embodiment thus gives the monomers present in molar ratios a2-2:a2 of 10:1 to 1.2:1, falling within the molar ratios of the epoxy-containing monomers claimed. 
Choi and Takahashi fail to teach multiple epoxy-based crosslinkable monomer species in an embodiment, and Maekawa is silent on this limitation.
While Yamada’s teachings mean it would have been obvious to use the ratios disclosed and thus the claimed invention’s molar ratios outside the taught range are potentially non-obvious, a person having ordinary skill in the art before the effective filing date of the claimed invention could have expanded the ranges taught by Yamada in an attempt to further optimize the properties of the resultant composition in order to gain a processing or resultant-property advantage. Such experimentation would be routine for a person having ordinary skill in the art.

Regarding Claim 6, Yamada teaches a set of blocked isocyanates in its specification (Description [0210] and [01250). These compounds are not active as crosslinkers until they have been heated above the “deblocking temperature”. As such, they do not immediately map onto the claim limitations – however, it is noted that once the blocked isocyanates are deblocked during a curing step they would produce an isocyanate compound free to participate in reactions. Choi is silent to isocyanates in its disclosure. 
Maekawa teaches the use of isocyanate compounds in producing isocyanate residues on a functional compound as discussed with regards to claim 1. Particular isocyanates taught by Maekawa include cyclohexyl, ethyl, propyl, butyl, and phenyl isocyanate (for a complete list, see Specification, Column 11, lines 1-13). 
Takahashi teaches monomers that feature isocyanate moieties (Specification, Column 21, Pgph 4) and curable compounds that feature isocyanate moieties (Specification, Column 37, Lines 61-67) but is silent as to what specific types of isocyanate moieties are preferred.
It would have been obvious before the effective filing date of the claimed invention to substitute out the blocked isocyanates of Yamada for those of Maekawa and those suggested by Takahashi. Substituting out chemicals with known but undesirable properties (Yamada’s blocked isocyanates) for those with known but desirable properties (Maekawa’s isocyanates) to tune the resin chemistry in order to enhance processability or other properties would be a routine matter of experimentation to affect a result-effective variable such as cure time. As such, one having ordinary skill in the art would have recognized that the isocyanates taught by Maekawa could be substituted for the blocked isocyanates taught by Yamada to arrive at the claimed invention.

Regarding Claim 7, both Yamada and Choi teach the use of solvents and solvent systems in their compositions, and teach the use of a cyclic ketone solvent (cyclohexanone) as discussed with regards to claim 1. Both Yamada and Choi explicitly state that the nature of the solvents used in their compositions are complimentary to the systems – that is, they have solvating capability for the components and do not detract from the ability of the composition(s) to perform as intended.
Maekawa is silent on the use of cyclic ketone compounds.
	Takahashi also teaches the use of cyclohexanone in a photosensitive composition, but also the use of cyclopentanone (Specification, Column 69, Line 23) in its list of solvents usable with the composition taught. Takahashi also teaches that solvents and/or solvent blends are not particularly limited so long as they are compatible with the chemistries present in the composition and have the ability to solubilize the components therein, with particular mention that when working with a polymerizable compound it is preferable to mix two or more kinds of organic solvents (Specification, Column 69, Pgph. 2). As such, it would have been obvious before the filing date of the claimed invention to combine a cyclic ketone solvent as taught by Takahashi with the compositions taught by Yamada and Choi to arrive at the claimed invention. The selection of a solvent required for optimal composition properties would be a manner of routine experimentation to optimize a result-effective variable such as viscosity or processing temperature for any persons having ordinary skill in the art.

Regarding Claim 8, Yamada, Choi, and Takahashi establish the use of cyclic ketones in their teachings, specifically cyclohexane and cyclopentane. The boiling points of a compound are inherent properties of a compound. As such, Yamada, Choi, and Takahashi teach compositions using cyclic ketone-based compounds having boiling points ranging between 130 degrees and 155 degrees Celsius. 
Maekawa is silent on the use of cyclic ketone compounds.
Cyclic ketones and derivatives of cyclic ketone compounds such as 4-methyl-cyclohexanone (boiling point of 160 [Symbol font/0xB0]C) or cyclopropanone (boiling point of 55 [Symbol font/0xB0]C) are well known in the art and have been commercially available at chemical retailers such as Sigma-Aldrich and Alfa Chemistry. Choosing a solvent on the basis of its boiling point for use in a composition would be considered routine experimentation to affect a result-effective variable for a person having ordinary skill in the art. For this reason, it would have been obvious before the filing date of the claimed invention to use cyclic ketones in the boiling point range in a composition as claimed.

Regarding Claim 9, Yamada, Maekawa, and Choi both teach that the solvent systems present in their compositions may include more than one solvent.
 However, Yamada, Choi, and Maekawa do not teach the precise compositions of each solvent in the taught solvent systems. 
Takahashi teaches a set of composition embodiments that make use of cyclohexanone as a solvent or cosolvent in a solvent system as composition components. The weight percent of these compositions’ cyclohexanone content varies from 3.2% to 100% by weight as calculated from the parts-by-weight values given in the Test Examples section. For example – Test Example 1 shows there are 4 pigment dispersion liquids using two different organic solvents (solvent 1 is propylene glycol methyl ether acetate, solvent 2 is cyclohexanone). Since the four liquids are mixed in the final composition, dividing the parts by weight of solvent 2 (cyclohexanone) by the total parts by weight of the solvents combined gives the weight% of cyclohexanone in the solvent mixture (See Specification, Columns 88-90 for full range of Test Examples).
It would have been obvious before the filing date of the claimed invention to utilize a solvent mixture as taught by Yamada, Choi, and Takahashi and to tune the solvent compositions of that mixture to achieve a desired result as taught by Takahashi. Such would be a matter of routine experimentation to tune a result-effective result such as the solubility of the composition’s components or the viscosity of the composition


Regarding Claim 10, Yamada teaches a process (as part of 3-1, see Description, [0167]) in which the film given a post-exposure bake (a thermal cure) to promote the generation of a phenolic group or carboxylic acid group for crosslinking. This post-exposure bake (cure) is described as taking place between 30[Symbol font/0xB0]C and 130[Symbol font/0xB0]C. A further two baking step may be used to further ensure that crosslinking has taken place (that the sample is sufficiently cured) – a “middle bake” and a “post-bake” (as part of 5-1, see Description, [0169]). The middle bake takes place at 90[Symbol font/0xB0]C to 150[Symbol font/0xB0]C, while the post-bake takes place at 200[Symbol font/0xB0]C or higher. Yamada also teaches that the blocked isocyanate(s) present in the composition will decompose to form an isocyanate to promote crosslinking (Description, [0006]) during the cure.
Yamada does not teach the specific cure temperatures at which the blocked isocyanates will decompose to form crosslinking isocyanates, only that they will do so during the cure process. This limitation is overcome by Rolph as discussed above.
Choi teaches a curing temperature of 120[Symbol font/0xB0]C or lower (See Pg 7).
Maekawa teaches a heat treatment (a thermal cure) at a range of 150[Symbol font/0xB0]C to 450[Symbol font/0xB0]C (Specification, Column 21, Lines 37-40), and as such does not map onto the claimed range except at the 150[Symbol font/0xB0]C temperature.
Yamada maps onto the curing temperature range of the claimed composition, and Choi overlaps the curing temperature range as claimed. As such, it would have been obvious before the effective filing date of the claimed invention to select components of the composition that would be amenable to cure temperatures within the range claimed – doing so would be taking known components from the art as taught above and combining them in a way (the curing process) so as to achieve a predictable result (the generation of a cured film for further use).

Regarding Claim 11, Yamada, Choi, and Maekawa teach an insulating film prepared from their respective compositions taught (See Choi’s Pg. 5 and 7, Yamada’s Description [0006], Page 3, and Maekawa’s Background section, Line 15-16). As such, it would have been obvious before the filing date of the claimed invention to use the compositions as taught by Yamada, Choi, and Maekawa to produce insulating films as claimed.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (JP2014122972, published 07/03/2014), in view of  Choi (KR20080102838A, published 11/26/2008), Maekawa (US 6291619, published 09/18/2001), and Takahashi, (US 20170363959, published 12/21/2017, see US 10620535 for citations), and further in view of Suzuki et al (US 20160200912, published 07/14/2016) and Hugl et al (US 4132840, published 01/02/1979)
Regarding Claim 12, Yamada and Choi do not disclose cured films with transmittances of 80% or less at 400nm. Maekawa is silent on the optical transmissivity of the composition.
Takahashi teaches that as a result of its colorant usage, the films prepared may have a transmittance of 20% or less in the range of 400nm to 700nm wavelengths (Specification, Column 78, Lines 35-42) 
Suzuki teaches a black photosensitive composition including a photosensitive resin, a photopolymerizable monomer including methacrylates and other unsaturated monomers, and coloring pigment. This composition can be used in generating a film with a transmissivity of less than 1% in the range of 400nm to 800nm wavelengths. 
Hugl teaches a method of producing colored polyurethanes using dyestuffs (small molecules) with reactive moieties such as hydroxyl groups that may react with isocyanates to form of polyurethanes or urethane-dye components (Specification, Column 1, Lines 1-20). Hugl does not teach a particular transmissivity of the taught polyurethanes.
It would have been obvious before the filing date of the claimed invention for a person of ordinary skill in the art to generate an insulation film having a low transmissivity at 400nm in light of the teachings of Suzuki and Takahashi. The reaction of isocyanates with solvents and other compounds having nucleophilic moieties like hydroxyls, amines, and ketones is well-known – this is a fundamental reaction between nucleophiles and electrophiles and is the basis for curing and crosslinking reactions. It would have been obvious to a person having ordinary skill in the art to combine a resin composition like that taught by Yamada or Choi with a colorant as taught by Takahashi or Suzuki to achieve a colored resin composition, or to use a molecule – be it a dye or solvent - to react directly react with the isocyanates as taught by Hugl to produce a polyurethane that has color within the composition.
 As such, the resultant transmissivity of the film produced by combining these methods would be a function of the properties of the chemistry used in the resin composition – a person having ordinary skill in the art would be able to recognize that isocyanates will produce colored products when reacting with solvents or small molecules present in the composition, and that tuning the composition’s components with guidance from Hugl, Takahashi, and Suzuki in light of Yamada, Choi, and Maekawa’s disclosures would enable one having skill in the art to arrive at a composition as claimed.


Conclusion
No Claim is Allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW PRESTON TRAYWICK whose telephone number is (571)272-2982. The examiner can normally be reached Monday - Friday from 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.P.T./Examiner, Art Unit 4162        /DUANE SMITH/                                              Supervisory Patent Examiner, Art Unit 1737